El Juez Asociado Señor HutchisoN
emitió la opinión del tribunal.
Los dueños y conductores de ciertos automóviles con licen-cias como vehículos públicos apelaron para ante la corte de distrito de una orden dictada por la Comisión de Servicio -Público, que tenía por objeto eliminar la competencia que éstos hacían a la White Star Bus Line, Inc. Los apelantes obtu-vieron ante la corte de distrito una orden interlocutoria de *839supersedeas. La compañía de transportes obtuvo entonces de este tribunal nn auto de certiorari para revisar la referida orden interlocutoria.
La peticionaria descansa en los siguientes supuestos erro-res de procedimiento: Que la corte de distrito anuló la fran-quicia exclusiva de la peticionaria así como la orden apelada; que la decisión del juez de distrito que resolvió que la orden de la Comisión de Servicio Público es irrazonable y opresiva prejuzgó la apelación en sus méritos y privó a la peticionaria de su propiedad sin el debido proceso de ley y de su dere-cho de apelar de la sentencia definitiva; que el juez de dis-trito hizo caso omiso y violó el artículo 38 de la Carta Orgá-nica y los artículos 2, 48 y 49 de la Ley de Servicio Público de Puerto Rico; que el juez de distrito cometió error al resolver que la comisión no podía dictar la orden apelada sin una vista o sin notificar a los apelantes; que el juez de distrito ignoró e hizo caso omiso de las disposiciones del artículo 75 de la Ley de Servicio Público; que el juez de distrito basó su resolución en el fundamento de que la Comisión de Servicio Público intervino en el libre ejercicio de un negocio u ocupa-ción y en el fundamento de que la reglamentación del uso de calles es una función municipal; que el juez de distrito decretó el supersedeas sin prueba alguna de que la orden de la Comi-sión de Servicio Público causaría a los apelantes daños graves e irreparables y también violó la doctrina relativa al balance de conveniencias; que el procedimiento adoptado por el juez de distrito no está en armonía con los principios do derecho y equidad y equivale a un abuso de discreción.
La franquicia de la peticionaria, “sujeta a las limitaciones, condiciones y restricciones que al presente o en el futuro (sic) puedan ser impuestas por la ley y a las que más adelante se especifican,” le concedía autoridad exclusiva “para establecer, mantener y operar un servicio de ómnibus mediante paga para el traslado y transporte de pasajeros entre y dentro de las municipalidades de San Juan y Eío Piedras y puntos intermedios.” Disponía que la autoridad así concedida *840sería “ aplicable al transporte local dentro y entre las muni-cipalidades de San Juan y Río Piedras solamente” y que “no se le consideraría como que prohibía el derecho a conceder autoridad a otras compañías de servicio público para operar ómnibus en rutas que se hallaren situadas en municipalidades distintas a San Juan y Río Piedras y que pasaran, entraran o salieran de dichas municipalidades de San Juan y Río Pie-dras.” Se estipuló y convino específicamente que las “tari-fas, rutas y condiciones del servicio” estarían “en todo.mo-mento sujetas a la reglamentación de la Comisión de Servicio Público. ’ ’
En dos comunicaciones dirigidas a la Comisión de Servi-cio Público, de agosto 5, 1932, la White Star Bus Line, insis-tía en su derecho exclusivo al transporte de pasajeros “entre San Juan, Río Piedras, Martín Peña, Calle de Loíza, Ave-nida Fernández Juncos, Calle del Parque y viceversa.” Ale-gaba que trece individuos que mencionaba, sin haber cum-plido con ciertos reglamentos, transportaban pasajeros al tipo ordinario cobrado por las guaguas entre San Juan y Río Piedras. Solicitaba la suspensión de esa competencia-sobre dicha ruta. En una comunicación final fechada el 9 de agosto, la White Star Bus Line se quejaba de una com-petencia similar por parte de otras seis personas entre San Juan, Río Piedras, la Avenida de Fernández Juncos, Martín Peña y las calles de Loíza y del Parque y viceversa. Soli-citaba se suspendiera este servicio.
La parte pertinente de una orden de la comisión fechada octubre 15, 1932, lee así:
“Se ordena, además, y por la presente queda prohibido defini-tivamente el que ningún vehículo de motor que no haya sido previa-mente autorizado por esta Comisión se dedique al transporte público, regular y diario mediante paga en las rutas servidas mediante la franquicia expedida a la White Star Bus Line, Inc., a saber: San Juan a Río Piedras, Barrio Obrero, Calle Loíza, Calle del Parque, Avenida Fernández Juncos y Ciudad Nueva.”
*841Este párrafo fue enmendado el 16 de marzo de 1935 para que leyera como sigue:
“Se ordena, además, y por la presente queda prohibido el que ningún vehículo de motor que no haya sido previamente autorizado por la Comisión, actúe, sirva, funcione u opere como porteador pú-blico en el transporte de pasajeros por asiento, brindando, ofreciendo, prestando o rindiendo su servicio al público en general mediante paga .y por asiento entre puntos incluidos dentro de las rutas servidas por la White Star Bus Line, Inc.
“El hecho de que un vehículo de motor transporte a uno o más pasajeros de un sitio a otro dentro de las rutas servidas por la White Star Bus Line, Inc., mediante paga por asiento, constituirá prueba prima facie de una violación de las disposiciones de esta orden.”
Según fue nuevamente enmendado el 4 de enero de 1938, lee del modo siguiente:
“Se ordena, además, y por la presente queda prohibido, a todo vehículo de motor que no hubiere sido previamente autorizado pol-ista Comisión, que actúe, sirva, funcione u opere como porteador público en el transporte de pasajeros por asiento, brindando, ofre-ciendo, prestando o rindiendo su servicio al público en general, entre los municipios de San Juan y Río Piedras o dentro de los municipios de San Juan o Río Piedras o entre puntos intermedios. El hecho de que un vehículo de motor actúe como porteador público, transportando pasajeros por asiento, de un sitio a otro, entre los municipios de San Juan y Río Piedras o dentro de los municipios de .'San Juan o Río Piedras o entre puntos intermedios, constituirá prueba prima facie de una violación de las disposiciones de esta •orden. ’ ’
La petición de los apelantes ante la corte de distrito soli-citaba una orden interlocutoria que suspendiera los efectos •de la orden apelada, en tanto se veía en su fondo la apela-ción. El juez de distrito no anuló ni la franquicia exclusiva de la compañía de transportes ni da orden apelada. Mera-mente declaró con lugar la petición de suspensión de la orden, fijó el importe de la fianza que debían prestar los apelantes a favor del Pueblo de Puerto Pico para responder del pago de cualesquiera daños provenientes de la suspensión de la *842orden en caso de que ésta fuera finalmente' confirmada, y decretó que la orden de suspensión no tuviera efecto antes-de aprobarse tal fianza. Desde luego, abora hablamos de la orden interlocutoria misma y no del razonamiento en que ella se basó. Admitiendo para los fines de la argumentación que el efecto de esta orden fué privar a la compañía de trans-porte de los beneficios y provechos que hubiera derivado del factor monopolista de su franquicia mientras se resolvía defi-nitivamente la apelación en sus méritos, de ello no se des-prende que la corte cometiera error al declarar con lugar la petición de los apelantes para que se dictara una orden inter-locutoria de conformidad con las disposiciones del artículo-80 de la Ley de Servicio Público. (Véanse Leyes de 1917, Vol. II, pág. 529, y Leyes de 1935, pág. 181.)
Podría admitirse que el juez de distrito al exponer las razones que tuvo para, expedir la orden interlocutoria no debió haber expresado una opinión incondicional respecte a la irrazonabilidad e invalidez de la orden apelada. Podría concederse que si el juez de distrito fué demasiado lejos al prejuzgar el resultado de la 'apelación, ello equivale a un error de procedimiento y no meramente a un error judiciaL De esto no se deduce que la orden interlocutoria fuera de por sí un error de procedimiento.
 El artículo 80 de la Ley de Servicio Público, supra, dispone:
“Ninguna apelación de ninguna orden de la Comisión en ningún caso surtirá el efecto de una suspensión (supersedeas) de la orden apelada, a menos que la predicha corte correspondiente en virtud de una orden interlocutoria diera efecto suspensivo a dicha apelación, mediante la prestación de la fianza correspondiente y previa vista a ese efecto. ...”
Ésta es la única limitación que ese artículo fija a la dis-creción de la corte de distrito en torno a la cuestión que ahora está ante nos. Al conceder o denegar un supersedeas que habrá de tener efecto cuando se apruebe la fianza, el juez de distrito tiene por lo menos tanta discreción como la que *843podría ejercer al conceder o denegar nn injunction pendente lite en nn pleito para impedir qne se ponga en vigor nna orden dictada por la comisión. “Para justificar la expedi-ción de un injunction pendente lite debe desprenderse qne existe nna probabilidad razonable de qne el peticionario ten-drá éxito en la vista final.” 51 C. J. 88, seo. 162; Cambridge Electric Light Co. v. Atwill, 25 F. (2d) 485; Yangco v. Board of Public Utility Commissioners, 31 Phil. Rep. 535, 539.
Según indica la Corte Suprema de los Estados Unidos en el caso de Public Service Commission v. Wisconsin Telephone Co., 289 U. S. 67, 70: “La solicitud para qne se ex-pida nn injunction preliminar no envuelve la determinación final del asunto en sus méritos.” La conclusión definitiva de qne la orden apelada es irrazonable y de qne no está en armo-nía con la ley, indica suficientemente “nna probabilidad razo-nable” en la mente del juez de distrito de qne los apelan-tes “tendrán éxito en la vista final.” Por tanto, a menos qne la concesión de nn supersedeas, de conformidad con el artículo 80, supra, haya de regirse por nna regla distinta, la orden interlocntoria no debe ser revocada meramente por-que el juez de distrito, provisionalmente, por lo menos, pre-juzgó los méritos de la apelación. Sin embargo, nos senti-mos renuentes a imputar al juez de distrito la intención de impedir nna disensión ulterior de las cuestiones resueltas por él, y la consideración más deliberada de esas cuestiones, luego de celebrarse una vista del recurso en sus méritos. La orden interlocutoria en sí misma es contraria a la idea de la existencia de tal intención y debemos asumir que la com-pañía de transporte, de tener derecho a que se confirme la orden apelada, puede aún obtener una sentencia a ese efecto ante la corte de distrito. Tampoco podemos convenir en que la compañía de transportes ha sido privada de su propiedad sin el debido proceso de ley y de su derecho a apeláír de una sentencia definitiva.
*844El tercer señalamiento — al efecto de que la corte de distrito hizo caso omiso y violó el artículo 38 de la Carta Orgánica y los artículos 2, 48 y 49 de la Ley de Servicio Público — descansa en la contención de que el juez de distrito cometió error al resolver que la orden apelada equivalía a una supuesta enmienda a la “Ley' para Reglamentar el Uso de Vehículos de Motor en Puerto Rico, y para otros fines,” aprobada el 13 de abril de 1916 (Leyes de ese año, pág. 144). En vista del hecho de que ésta y otras cuestiones que la peticionaria trata de levantar en el presente recurso de certiorari están aún pendientes de resolución final ante la corte de distrito, nos abstenemos de expresar criterio alguno respecto a los méritos de las mismas.
Empero, el. sexto señalamiento al efecto de que la corte de distrito decretó la orden de suspensión sin prueba alguna de que la orden de la Comisión de Servicio Público causaría a los apelantes daños graves e irreparables y de que violó también la doctrina del balance de conveniencia, suscita una cuestión de procedimiento que al ser desarrollada adecuadamente, podría o no requerir una consideración más seria que la que le daremos en este momento.
La compañía de transporte en su alegato radicado ante la corte de distrito dijo:
“Alega la compareciente que es requisito indispensable y esen-cial para que esta Hon. Corte pueda decretar la orden de supersedeas solicitada el que se baya presentado al tribunal evidencia competente para justificar la conclusión de que a los apelantes se les causarían graves e irreparables daños si no se suspende diclia orden. En la ausencia de tal prueba la corte no puede, ni debe, expedir el super-sedeas.”
En una moción de reconsideración, la compañía de trans-porte señaló, como uno de los errores cometidos, que la corte de distrito no había resuelto las cuestiones levantadas por la compañía en su contestación y alegato. El juez al resolver esta moción se expresó así:
*845“Por último, se alega que este tribunal cometió error al no resolver ni considerar la alegación hecha en cnanto a la palabra con-veniencias, ni siguió la regla de que para conceder el supersedeas, debe presentarse evidencia al tribunal que justifique que los ape-lantes sufrirían graves e irreparables daños, todo ello con menos-precio de la jurisprudencia citada por la postulante.
“No tenemos a mano los dos casos que cita: Queens Borough Gas & Electric Co. v. Naltbie, 3 P.U.R. (N. S) 381, 721 N. Y. Supp. 646; y Kings County Lighting Co. v. Naltbie, P.U.R. 1933 B. 337; pero estamos seguros por el título de estos casos, que en forma alguna se contraen a situaciones como las®que se presentan en este caso.”
Ninguna de las partes interesadas lia radicado alegato en este tribunal.
En Matter of Kings County Lighting Co. v. Maltbie, publicado en 152 Misc. 45, la Corte Suprema del Condado de Albany dijo, a la página 46 (bastardillas nuestras):
“La Comisión tiene facultad para autorizar, en un procedimiento para fijar tarifas, una rebaja o aumento inmediato, razonable y temporal, mientras se resuelve en definitiva el precio que más tarde habrá de cobrar una persona o corporación que esté sujeta a su ju-risdicción a ese respecto. (Ley ¿le Servicio Público, art. 72.) Esa tarifa temporal debe ser razonable y no resultar confíscatoria mien-tras esté en vigor. Su suspensión puede ser ordenada por la corte mediante supersedeas tan sólo cuando se desprenda que su vigencia ocasionaría daños graves e irreparables. (Ley de Servicio Público, art. 23.)”
No tenemos a la vista la Ley de Servicio Público de Nueva York. En Matter of People’s Gas & Electric Co., 122 Misc. 285, 286, encontramos, sin embargo, lo siguiente:
“Con posterioridad a la vista de la moción, los letrados de la Comisión de Servicio Público dirigieron una carta a este Tribunal llamando la atención de la corte hacia el inciso 2 del artículo 23 de la Ley de Servicio Público, que lee así: ‘2. — Ninguna orden que deje sin efecto o suspenda una de la Comisión de Servicio Público fijando la tarifa, precio, cargo o tarifa consolidada, será dictada por la Corte Suprema a menos que se notifique a las partes y se ce-lebre una vista; y si se deja en suspenso la orden de la Comisión, la misma contendrá una conclusión específica basada en prueba so-*846metida a la .corte e identificada refiriéndose a ella, al efecto de que de lo contrario se ocasionarían daños graves e irreparables al peti-cionario, especificando la naturaleza de los mismos,’ y citando dicho artículo como fundamento para no conceder la suspensión.
“No me parece que el inciso 2 de la sección 23, arriba citada, signifique que la corte que expide un auto de certiorari de conformi-dad con el artículo 78 de la ley de procedimiento civil deba conce-der una orden de suspensión tan sólo después de celebrar otra vista. En People ex reí. Croker v. Sturgis, 39 Misc. Rep. 448, 450, la corte dijo: ‘Que no fué el propósito de la Asamblea Legislativa que el juez de quien se solicita la suspensión deba en ningún caso conce-derla meramente porque eneluentra un error de derecho ... El intervenir a medias con las funciones de un tribunal apelativo es-taría tan injustificado como imprevisto.’ Tampoco pudo haber sido la intención de la Asamblea Legislativa que no pudiera haber una suspensión de las tarifas mediante un auto de certiorari, porque de haber sido ésa la intención legislativa, así se hubiera dispuesto. Por tanto, lo que el poder legislativo indudablemente intentó con el inciso 2 del artículo 23 de la Ley de Servicio Público, fué que el peticionario debe presentar prueba a la corte demostrativa de que sis su contención es sostenida por la Appellate Division, se ocasiona-rían daños graves e irreparables al relator, especificando la natu-raleza de los mismos.”
Parece que el Estado de Idaho tiene un estatuto similar, aunque más amplio. Véase Mountain View Rural Tel. Co. v. Interstate Utilities Comm., 38 P. (2d) 40, 42. Nuestra Ley de Servicio Público no contiene tal requisito. Si, no habiéndose expresado la voluntad legislativa, el presente caso debe regirse por los principios en que se basan las dis-posiciones estatutarias de Idaho y Nueva York, es cuestión distinta. Para los fines de esta opinión, puede admitirse que en un caso de esta índole, y no habiéndose demostrado ningún otro buen fundamento, debe exigirse alguna prueba de daños irreparables como condición precedente a la con-cesión de una orden interlocutoria de supersedeas. Véase 3 Corpus Juris 1390, sección 1411.
Los apelantes, en la petición jurada en que solicitan una orden interlocutoria de supersedeas, alegaron: que ellos y *847•otros porteadores estaban siendo arrestados y procesados por infracciones de una orden ultra vires de la Comisión de Servicio Público; que sus vehículos estaban siendo confisca-dos y que se obstaculizaba la explotación de los mismos; que su libertad estaba en peligro. La veracidad de esas alega-ciones, a excepción de la relativa a la nulidad de la orden •de la Comisión de Servicio Público, fue, en ausencia de una negación suficiente, admitida por la compañía de transportes. .El juez de distrito sostuvo la contención de los apelantes en torno a la nulidad de la orden de la Comisión de Servicio 'Público. Si el juez de distrito estaba en lo cierto en su •conclusión tentativa, los hechos admitidos equivalían a daños irreparables dentro del significado de esa frase, conforme la misma es usada por las cortes de equidad con referencia a las cuestiones jurisdiccionales. De todos modos, al demos-trarse que los daños que sufrirían los apelantes antes de ■poderse dictar una decisión final serían irreparables, unido a la probabilidad de que tal decisión de la corte de distrito fuera a su favor, bastaba para justificar la expedición de la •orden de supersedeas, para tener efecto al prestarse la fianza por la suma fijada por la corte.
De la contestación de la compañía de transportes toma-mos el siguiente extracto:
“Alega la peticionaria que si se decretara por esta corte la sus-pensión de la orden dictada por la Comisión de Servicio Público de fecha 4 de enero de 1938 se le ocasionarían daños considerables pues .se le privaría de su propiedad ilegalmente, mientras que si, por el contrario, se deja en vigor la orden referida, los daños sufridos por los- tres peticionarios serían mucho menores, por lo que, teniendo en cuenta que la Ley de Servicio Público expresamente dispone que las órdenes de la Comisión de Servicio Público se presumen correctas, válidas y razonables, y teniendo en Cuenta la prohibición .absoluta contenida en el artículo 80 de dicha Ley al efecto de que ninguna apelación de ninguna orden surtirá el efecto de una sus-pensión, la regla del balance de conveniencias exige que esta Iíono-.rabie Corte deniegue la suspensión solicitada.”
*848La compañía de ómnibus no presentó prueba en apoyo de esta contención durante la vista celebrada en la corte de distrito.
Dicha compañía dijo en su alegato radicado ante la corte de distrito:
“2. Alega la compareciente White Star Bus Line, Inc., que en. todo caso esta Honorable Corte no debe decretar la suspensión soli-citada por cuanto, aparte de que no se aportó evidencia de los da-ños que sufrirían los apelantes si la orden se mantiene en vigor du-rante el recurso de apelación, la doctrina del balance de conveniencias-demanda de este tribunal que no se conceda dicha suspensión, por cuanto tal supersedeas irrogaría cuantiosos daños a esta compare-ciente, según así aparece de los autos (récord de la Comisión de-servicio Público, querellas presentadas ante dicho organismo, infor-mes de sus inspectores, y el propio texto de las resoluciones), mien-tras que los apelantes han permanecido inexcusablemente pasivos e-inactivos desde el año 1932 en que se dictó la primera orden y aún desde el año 1927 en que se concedió la franquicia exclusiva, por lo-que no puede razonablemente estimarse que el cumplimiento de la. orden durante el término de uno o dos meses que durará el recurso-de apelación puede causarle daños ni siquiera comparables a los-que causaría tal suspensión a esta compareciente, razón adicional por la cual esta Honorable Corte debe denegar la suspensión solici-tada. ’ ’
Una comunicación dirigida a la Comisión de Servicio-Público el día 4 de enero de 1938, contenía la siguiente aseve-ración :
“3. Que la peticionaria ha venido siendo objeto de competencia ilegal, en el transporte de pasajeros, por parte de centenares de-carros públicos, en abierta violación de los términos de la orden final, de esta Comisión, a que se hace referencia en el hecho primero pre-cedente, y de la franquicia concedida a esta peticionaria por esta. Comisión, el día 9 de abril de 1927; y al presente tal competencia ilegal alcanza proporciones tan grandes que la peticionaria no puede-resistirla; y, no obstante los esfuerzos realizados por esta Comisión y por las fuerzas de la Policía Insular para impedirla, debido a cierta interpretación que se ha dado a los términos de la orden -final de esta Comisión, enmendada el día 16 de marzo de 1935, no ha *849sido posible la convicción de los violadores de dicha orden, con per-juicio para esta peticionaria que se ve privada diariamente por tal motivo, de más de veinte mil pasajeros que representan una merma en sus ingresos de mil dólares por lo menos.”
La orden de la comisión, luego de exponer el contenido de la querella de la compañía de transportes, lee en parte como sigue :
“Esta Comisión, atendidas las razones expuestas en la petición radicada por la White Star Bus Line, Inc., en el día de hoy, y te-niendo conocimiento de los hechos alegados a virtud de los informes rendidos por los inspectores de este organismo así como por las de-cisiones de los tribunales de justicia en aquellos casos que envuelven infracciones o violaciones de la orden final, enmendada de fecha 16 de marzo de 1935, y habida consideración asimismo de la fran-quicia concedida a la peticionaria en 9 de abril de 1927 y aprobada por el gobernador de Puerto Pico en Io. de abril de 1927;
“Resuelve y ORDENA por la presente el que se enmiende la re-ferida orden final dictada por la Comisión en 15 de octubre de 1932, según fué enmendada el 16 de marzo de 1935, de manera que quede redactada en la siguiente forma: ...”
La orden de la Comisión de Servicio Público y la quere-lla en que la misma se basa están fechadas el mismo día. No bailamos en los autos ningunos informes de los inspectores de la Comisión de Servicio Público correspondientes al pe-ríodo que medió entre la enmienda de 1935 y la de 1938. Si la orden se interpretara como una conclusión al efecto de que la compañía de transportes perdía más de mil dólares diarios, la inferencia obvia es que los vehículos públicos que hacían la competencia ganaban una cantidad similar, que per-derían de no obtener la protección de un supersedeas. La compañía de transportes estaba protegida, por lo menos hasta cierto punto, por la fianza que los apelantes prestaron como condición precedente a la vigencia de la orden interlo-cutoria de supersedeas. La compañía no suscitó cuestión alguna ante la corte de distrito sobre la suficiencia de esa fianza. El juez de distrito no tuvo ante sí ninguna base satisfactoria para llegar a la conclusión de que la campa-*850ñía de transportes sufriría perjuicios grandemente despro-porcionados como resultado de la orden interlocutoria.
Hemos asumido, al igual que lo lian lieelio los letrados de la compañía de transportes, que el juez de distrito no estaba obligado a librar una orden interlocutoria como cuestión de derecho substancial (as a matter of right). En esa hipóte-sis, no hallamos un abuso claro de discreción ni una razón satisfactoria para alterar el resultado mediante un recurso de certiorari.

Debe anularse el auto expedido y devolverse el caso.

El Juez Asociado Señor Górdova I) avila no intervino.